DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment dated 12/10/2020 has been received and entered.  By the amendment, claims 31-49 are now pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 31-36, 39, 41-46 and 48-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Magnusson et al (US 2009/0079886) in view of SCHOTT “Flexible Glass Substrates” and Sahouani et al (US 2011/0299025) all cited by Applicants.

The differences between the switchable filter of Magnusson et al and that of claim 31 are the glass layers (substrates) being flexible and curved. Sahouani et al disclose in Figs.7-9 the use of curved substrates (100, 1100) in a curved LC cell of a curved autodarkening filter 6 (paragraphs 0074, 0075 and 0084).  Further, Sahouani et al disclose that “the use of a curved autodarkening filter may allow a wider field of vision, a more distortion-free field of vision, and/or a more continuous, uninterrupted field of vision, than an autodarkening filter that uses a single flat liquid crystal cell or an array of several flat liquid crystal cells” (see [0084]).  SCHOTT discloses on page 36 (Section 3.2.1) that flexible glass substrates have many advantages over plastic substrates such as good optical properties, good thermal properties, good chemical properties and good mechanical properties. Therefore, it would have been obvious to a person of ordinary skill in the art in view of Sahouani et al and SCHOTT to employ flexible glass layers (substrates) that are curved in the switchable filter of Magnusson et al for obtaining a curved switchable filter having a wider field of vision, a more distortion-free field of vision, and an enhanced resistance to heat, water, moisture, organic vapors, as compared to the switchable filter using flat glass substrates or curved plastic substrates (Id.).
Re claims 32 and 46, Sahouani et al disclose that the curved switchable filter has a viewing area of at least 50 cm2 (see [0084]).  The only difference between the switchable filter cited in the above rejection of claim 31 and that of claim 32 is the switchable filter having a viewing area of at least 100 cm2.  Therefore, it would have been obvious to a person of ordinary skill in the art to employ the switchable filter having a viewing area of at least 100 cm2 in the switchable filter cited in the above rejection of claim 31 for obtaining a switchable filter having a large viewing area.  Furthermore, it has been held that the changes in size/proportion would have been obvious to a person of ordinary skill in the art because the device having the claimed dimensions would not perform differently than the prior art device.
Re claim 33, the only difference between the switchable filter cited in the above rejection of claim 1 and that of claim 33 is the switchable filter having a viewing area of at least 125 cm2. It would have been obvious for the same reasons set forth in the above rejection of claim 2.
Re claim 34, Magnusson et al disclose in Fig. 1 a band pass filter 22 that attenuates IR and UV wavelength components of incident light (see [0015]).
Re claims 35-36, Magnusson et al. do not disclose the thickness of the first and second optically-transparent, flexible, glass layers being 10 to 200 µm, preferably 30 to 150 µm, more preferably 75 to 150 µm.  SCHOTT discloses on page 48 (Section 3.5) that the thickness of the flexible glass layer being 50 or 100 µm.  Therefore, it would have been obvious since it has been held that “[l]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir.)”.
Re claim 39, Magnusson et al disclose the glass layers (substrates) having inwardly facing surfaces that have transparent conductive electrode layers (see [0020]).
Re claim 41, Magnusson et al disclose in Fig. 1 the switchable filter 10 comprising a third polarizer 32 having a third polarization direction, which may be the same or different from the first and second polarization direction; and a second liquid-crystal cell 30 disposed between the second and third polarizers.  The only difference between the automatic darkening filter cited in the above rejection of claim 13 and that of claim 14 is the third and fourth glass layers (substrate) of the second LC cell being flexible and curved.  It would have been obvious for the same reasons set forth in the above rejection of claim 31.
Re claim 42, Magnusson et al disclose that the third polarizer 32 has a polarization direction similar to the first polarizer 24, and wherein the first liquid-crystal cell is a twisted, nematic, liquid-crystal cell (see [0019] and [0020]).
Re claim 43, Magnusson et al disclose that the first liquid-crystal cell contains nematic molecules and has a twist angle of 20 to 85 degrees (paragraphs 0016 and 0020).
Re claim 44, Magnusson et al disclose that the first and second glass layers (substrates) of the first liquid-crystal cell 26 have electrodes that provide an electric field between the first and second glass layers in response to an activation signal, each of the first and second glass layers have mutually facing surfaces that have an alignment layer that defines first and second alignment directions, respectively (see [0020]).
Re claim 45, Sahouani et al disclose in Figs. 7 and 8 that the automatic darkening filter is configured in concave curved configuration, which is electrically switchable to a dark transmission state over substantially its entire area (see [0001] and [0084]).  It would have been obvious for the same reasons set forth in the above rejection of claim 31.
Re claim 48, Sahouani et al disclose that the automatic darkening filter has a curvature that is not a constant radius and is free form (see [0087]).  Thus, it would have been obvious to a person of ordinary skill in the art to employ that the automatic darkening filter having a curvature that is not a constant radius and being selected from the group consisting of parabolic, catenary, epicycloidal, and free form. 
Re claim 49, Magnusson et al disclose that the first, second, third, and fourth optically-transparent glass layers of the automatic darkening filter 60 are assembled within a frame (see [0026]).
Claims 37-38, 40 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Magnusson et al, SCHOTT and Sahouani et al as applied to claims 1,13 and 27 above, and further in view of Nishizawa et al (US 2011 /0019129).
Re claim 37, the only difference between the switchable filter cited in the above rejection of claim 31 is the flexible glass layers having a non-constant radius.  Sahouani et al disclose the glass layers (substrates) having a non-constant radius (see [0087]).  Therefore, it would have been obvious to a person of ordinary skill in the art to employ the glass layers having a non-constant radius in the switchable filter cited in the above rejection of claim 8 for obtaining an autodarkening filter that wrap around the eyes of a user so as to provide improved peripheral vision, as disclosed by Sahouani et al.
Re claim 38, the only difference between the switchable filter cited in the above rejection of claim 31 is the flexible glass layers being parabolic, catenary, epicycloidal, or free form.  Sahouani et al disclose the glass layers (substrates) being free form (see [0087]).  It would have been obvious for the same reasons set forth in the above rejection of claim 37.
Re claim 40, the only difference between the switchable filter cited in the above rejection of claim 31 is the curvature of the first and second flexible glass layers each having a radius of 7 to 20 centimeters.  Nishizawa et al disclose the curved glass substrates having a curvature exhibiting a radius of 15 to 40 centimeters for improving the legibility (paragraph 0094).  Therefore, it, would have been obvious for the same reasons set forth in the above rejection of claim 38.
Re claim 47, the only difference between the switchable filter cited in the above rejection of claim 31 is the flexible glass layers having a curvature exhibiting a radius of 5 to 20 centimeters. Nishizawa et al disclose the curved glass substrates having a curvature exhibiting a radius of 15 to 40 centimeters for improving the legibility (see [0094]).  Thus, it would have been obvious to a person of ordinary skill in the art in view of Nishizawa et al to employ the flexible glass layers having a curvature exhibiting a radius of 5 to 20 centimeters in the switchable filter cited in the above rejection of claim 31 for improving the legibility.  

Response to Arguments
Applicant's arguments filed 12/20/2020 have been fully considered but they are not persuasive.
Applicant’s arguments are that Magnusson, Sahouani and Schott neither disclose the liquid crystal layer being in directly contact with an alignment layer consisting of a polyimide alignment layer nor a curved and flexible glass layer.  
The Examiner respectfully disagrees with Applicant’s viewpoint.  In particular, Magnusson does disclose a polyimide alignment layer directly contacting the liquid crystal layer (see [0020]).  In addition, Sahouani also disclose a liquid crystal cell with a polyimide alignment layer directly contacting the liquid crystal layer (see fig. 7 and [0071]) as claimed.  Furthermore, in response to the Schott’s flexible glass substrate, the purpose of the Schott’s article is to improve the mechanical property of such flexible glass substrate (see section 3.5) to apply to an optical device (e.g., display device) as claimed as well.  In other words, the Schott’s flexible glass would meet the Applicant’s flexible glass layer as well.   
Therefore, the combination of Magnusson et al. in view of Sahouani and Scott would arrive at the Applicant’s claimed invention as stated above.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871